Citation Nr: 1512468	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  13-11 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a compensable disability rating for plantar warts, to include bilateral calluses on the third metatarsal head (plantar warts/calluses).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to November 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  The rating decision denied a compensable disability rating for the Veteran's service-connected plantar warts/calluses.

A September 2012 rating decision continued the non-compensable disability rating for plantar warts/calluses and for a left great toe fracture (to include degenerative joint disease and hallux rigidus).  The rating decision denied service connection for a bilateral foot condition (to include metatarsalgia, hammer toes, hallux valgus, and plantar fasciitis), bilateral pes planus, and bilateral hip arthritis. 

The Veteran appealed the non-compensable disability rating for plantar warts/calluses.  See November 2012 Notice of Disagreement (NOD).

In October 2013, the Veteran and his wife testified before the undersigned at video-conference hearing.  The undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of the claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  A transcript of the hearing is included in the claims file.

The VBMS electronic claims processing system contains additional documents pertinent to this appeal.

The issues of service connection for bilateral hammer toes, a bilateral knee disorder, and a bilateral hip disorder (to include as secondary to service-connected plantar warts/calluses) have been raised by the Veteran in his hearing testimony, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  October 2013 Hearing Testimony; see also October 2011 Claim.  The Board does not have jurisdiction over these issues and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  


FINDING OF FACT

The Veteran's service-connected bilateral plantar warts/calluses result in mild to moderate symptoms, to include pain during weight bearing activities.


CONCLUSION OF LAW

The criteria for a 20 percent disability rating for bilateral plantar warts/calluses bilaterally have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.10, 471a Diagnostic Code (DC) 5284, 4.118 DC 7801-06, 7819, 7820 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

A letter dated November 2011 notified the claimant as to the types of medical and lay evidence he may provide (or request VA to obtain) to demonstrate a worsening or increase in the severity of the disability at issue and as to how VA determines disability ratings.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), overruled in part sub. nom. Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).  The duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains STRs, PMRs, VA medical records (VAMRs), and Social Security Administration (SSA) records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The VA examination and/or opinion must be adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The June 2012 VA Examiner examined the Veteran, recorded all pertinent clinical findings, and considered the relevant medical history.  The examiner did not indicate that she reviewed the claims file at the time of the June 2012 examination.  However, such a review is not necessary to ensure the adequacy of an examination for an increased rating when there is no suggestion that a review of the claims file would have altered the examiner's findings.  See Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997) (noting that review of the claims file is not required when such a review would not change the objective findings made on examination); Mariano v. Principi, 17 Vet. App. 305, 311-312 (2003).  The VA examiner did review the claims file in connection with an August 2012 VA examination.  The June 2009 VA examination is adequate to decide the claim.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Claim

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  The percentage ratings in the Schedule represent the average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes (DCs) identify the various disabilities and provide the criteria for specific ratings.  When two disability evaluations are applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The Schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14.  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, must be avoided.  Id.  If a claimant has separate and distinct manifestations attributable to the same injury, the manifestations should be compensated under different DCs.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The Veteran's plantar warts/calluses have been assigned a non-compensable rating under DC 7819 (benign skin neoplasms).  38 C.F.R. § 4.118.  Under DC 7819, benign neoplasms not related to the head may be rated as scars (DCs 7801-05) or based on impaired function.  See also 38 C.F.R. § 4.118, DC 7820.  The Veteran's plantar warts/calluses are most analogus to non-burn-related scars (DCs 7804 and 7805).  

DC 7804 (unstable or painful scars) sets forth the disability ratings: 30 percent for five or more scars that are unstable or painful; 20 percent for three to four scars that are unstable or painful; or 10 percent for one or two scars that are unstable or painful.

According to DC 7804 Note (1), an "unstable" scar is a scar "where, for any reason, there is frequent loss of covering of skin over the scar."  Id.

DC 7805 provides that scars may be rated on disabling effects not considered in DCs 7800 to 7804.  Id.  DCs 5276-84 provide rating criteria for the foot.  DC 5284 (foot injuries, other) provides disability ratings of: 30 percent for severe injuries; 20 percent for moderately severe injuries; and 10 percent for moderate injuries.  38 C.F.R. § 4.71a.

A November 2011 VA examination report identifies multiple foot disorders, to include calluses at the tip of the second and third toes bilaterally and under the third metatarsal head bilaterally.  The examiner noted that the Veteran experiences pain in his feet with weight bearing activity and characterized the Veteran's symptoms as mild to moderate.  She also noted that the Veteran does not require an assistive device to ambulate effectively and that he works full time and is able to complete his activities of daily living.

In June 2012, the same VA examiner diagnosed the Veteran as having plantar calluses, bilaterally under the third metatarsal head bilaterally and under the fifth metatarsal head.  The examiner reported the absence of plantar warts on physical examination and noted mild functional impairment as a result of pain with weight bearing activities.  She also noted that the Veteran's symptoms are relieved, at least in part, by orthotics and special shoes.

In August 2012 the same VA examiner again diagnosed multiple foot disorders and again noted that the Veteran experiences pain with weight bearing activity.  She observed calluses on the tips of the second and third toes and below the third metatarsal head, bilaterally.  See also December 2012 and April 2013 VAMRs (noting extensive calluses of the feet).  She also observed that the Veteran's foot pain occurs with the manipulation of his feet and is accentuated with use, and that he has extreme tenderness in both his feet.  The examiner noted the Veteran's regular use of a cane and that the Veteran's symptoms are relieved, in part, by arch supports, which help him with walking.

At the October 2013 hearing, the Veteran reported that his plantar warts/calluses prevent him from placing his feet flat on the floor without experiencing pain and that his disorder causes him to walk on his heels.  He also testified that the pain associated with his plantar warts/calluses has caused him to curl his toes so as to help prevent the balls of his feet from touching the ground and altered his gait to the extent that he uses a cane to ambulate effectively.  The Veteran explained that his altered gait puts undue stress on his knees and hips and that prescription orthotics provide some, if limited, relief.  The Veteran's wife testified that the Veteran's plantar warts/calluses have resulted in significant foot problems and affected his ability to walk.

The Veteran's testimony regarding his ongoing foot pain constitutes competent evidence of painful plantar warts/calluses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  When his statements regarding his symptoms are viewed collectively with the medical evidence, his reported symptomatology is consistent with a 20 percent rating for plantar warts/calluses, bilaterally.  See 38 C.F.R. § 4.118, DC 7805-5284 (2014); see also Mittleider v. West, 11 Vet. App. 181 (1998) (holding that if the effects of a service-connected disorder and a nonservice-connected disorder are medically indistinguishable, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the service-connected disorder).  The VA examiner found that the Veteran has calluses below the third metatarsal head, bilaterally, and that he experiences tenderness and pain in his feet when performing weight-bearing activities.  See also October 2013 Hearing Transcript (testifying that the Veteran attempts to reduce pressure on the balls of his feet by placing pressure on his toes).  Giving the Veteran the benefit of the doubt, the evidence of record indicates that the calluses on the balls of each of his feet-below the third metatarsal joint-result in mild to moderate foot pain.

The Veteran is not entitled to a higher disability rating under DC 7804.  Id.  The medical evidence does not show three or more scars (i.e., plantar warts/calluses) that are painful or unstable on either foot.  Although the VA examiner identified up to three calluses on each foot, the lay and medical evidence does not indicate that the callouses on the tips of the Veteran's toes are painful.  See October 2013 Hearing Transcript (testifying that he puts pressure on his toes in order to relieve pressure on the balls of his feet).  

The lay and medical evidence suggest that the Veteran's plantar warts/calluses are painful; however, the evidence does not indicate that the Veteran experiences symptoms other than pain (e.g., pronation, atrophy, spasms).  See October 2013 Hearing Transcript.  Because DC 7804 compensates for painful scars, rating the Veteran's plantar warts/calluses under DC 7805-5284 would compensate the Veteran's symptoms twice.  Double compensation, or pyramiding, is prohibited under 38 C.F.R. § 4.14 (2014).  In addition, the Veteran's painful plantar warts/calluses do not qualify for a higher disability rating under DC 5284 than under DC 7804-the former DC rates moderately severe injuries as 10 percent disabling.  38 C.F.R. §§ 4.71a and 4.118.  Consequently, DC 7804 provides the maximum allowable disability rating (10 percent per foot) for bilateral plantar warts/calluses.

The Veteran has not stated and the evidence of record does not otherwise suggest that his service-connected disabilities are sufficiently incapacitating to prevent him from obtaining or maintaining substantially gainful employment.  Thus, the issue of entitlement to TDIU has not been raised.  See 38 C.F.R. §§ 3.340, 4.16 (2014); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that if a veteran or the record reasonably raises the question of whether he or she is unemployable due to the disability for which an increased rating is sought, part and parcel of that claim for an increased rating is the issue of whether a total rating based on individual unemployability resulting from that disability is warranted).

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that a veteran's service-connected disabilities present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Johnson v. McDonald, 762 F. 3d 1362 (2014).

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a veteran is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the  veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  See id.  If the rating criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the veteran's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the veteran's disability picture requires the assignment of an extraschedular rating.  Id.  

Referral for extraschedular consideration is not warranted.  A comparison of the Veteran's service-connected disabilities-recurrent tinnitus, bilateral hearing loss, left great toe fracture, and plantar warts/calluses-and the rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  The Veteran's hearing disabilities are manifested by symptoms, to include low(er) puretone thresholds and ringing in the ears, and functional impairment that are addressed by the rating criteria.  38 C.F.R. §§ 4.85, 4.86, 4.87 DCs 6100, 6260.  Similarly, the Veteran's foot disabilities are manifested by symptoms, to include pain and tenderness, and functional impairment that are addressed by the rating criteria.  See November 2011, June 2012, and August 2012 VA Examination Reports; see also October 2013 Hearing Transcript.  The Veteran does not have symptoms associated with a hearing impairment and/or foot disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Because the evidence does not show that the Veteran's service-connected disabilities are "exceptional" or "unusual" when compared with the rating criteria, the available schedular evaluations are adequate to rate the Veteran's service-connected disabilities.

Thus, the first step of the extraschedular inquiry is not satisfied.  See id.  In the absence of this threshold finding, there is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See id. at 118-19 (holding that the Board's "threshold" finding that the rating criteria were adequate to evaluate the  veteran's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Moreover, such related factors are not shown.  Accordingly, referral for extraschedular consideration is not warranted.  Id.


ORDER

A 20 percent disability rating, but no more, for bilateral plantar warts/calluses is granted.



____________________________________________
Vito Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


